Allen, J.
1. The notarial certificate of protest was competent, without further proof. This has often been so held, in respect to foreign bills. Porter v. Judson, 1 Gray, 175. Pierce v. Indseth, 106 U. S. 546. Browne v. Philadelphia Bank, 6 S. & R. 484. For this purpose, the different States of the Union are deemed foreign to each other, so that a notarial certificate of protest under seal is good on mere production. Townsley v. Sumrall, 2 Pet. 170. Halliday v. McDougall, 20 Wend. 81. Carter v. Burley, 9 N. H. 558, 566. See also Phoenix Bank v. Hussey, 12 Pick. 483. By St. 1880, c. 4, re-enacted in Pub. Sts. c. 77, § 22, protests of domestic bills of exchange and notes are put upon the same basis. The meaning is the same as if the language had been, that any instrument purporting to be a protest of a bill or note, duly certified by a notary public under his hand and official seal, shall be prima facie evidence. Notaries public hold office under the Constitution. With the aid of the statute, if not without, courts may take judicial notice of the seal of the notary public, and as a next step, may take notice of his signature also. 1 Greenl. Ev. §§ 5, 6. In re Phillips, 14 Nat. Bank. Reg. 219. Denmead v. Maack, 2 MacArthur, 475. Tunstall v. Parish of Madison, 30 La. An., pt. 1, 471, 477. Wetherbee v. Dunn, 32 Cal. 106. Graham v. Anderson, 42 Ill. 514. State v. Williams, 5 Wis. 308.
2. The deposit of the notice in a post-office box on the street was just the same, in legal effect, as if it had been deposited in a box at the post office. Skilbeck v. Garbett, 7 Q. B. 846. Pearce v. Langfit, 101 Penn. St. 507.
¡Exceptions overruled.